                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                 CASE NO. 5:20-cv-112-FL

AUDENCIO MORALES, RIGOBERTO MORALES,                          )
BRAYAN BRAVO, AGUSTIN ROBLERO-SANCHEZ,                        )
and RODRIGO GENARO RAMOS-CHAVEZ a/k/a                         )
RODRIGO JENARO RAMOS-CHAVEZ on behalf of                      )
themselves and all other similarly situated persons,          )      ORDER FOR ENTRY OF
                                                              )      DEFAULT JUDGMENT
                       Plaintiffs,                            )
                                                              )
v.                                                            )
                                                              )
FLORES ROOFING, LLC and RODRIGO FLORES                        )      COLLECTIVE ACTION
PATINO,                                                       )      29 U.S.C. § 216(b)
                                                              )
                        Defendants.                           )
______________________________________________                )

       This matter is before the Court upon plaintiffs' motion for entry of default judgment and

assessment of damages against defendants Flores Roofing, LLC and Rodrigo Flores Patino filed on

September 11, 2020. DE 19. Having reviewed the motion and the supporting memorandum and

affidavits, it appears to the Court that default judgment should be entered against the named

defendants, jointly and severally. Accordingly, it is hereby ORDERED and ADJUDGED as

follows:

       1.      This Court has jurisdiction over the subject matter of this cause and over Flores

Roofing, LLC and Rodrigo Flores Patino, and the Court is of the opinion that a final order of

default judgment should now be entered in favor of each of the five plaintiffs because:


               (a)     Valid service was made on Flores Roofing, LLC and Rodrigo Flores Patino

       by personal service. DE 9 and DE 10;




                                                 1

            Case 5:20-cv-00112-FL Document 22 Filed 09/15/20 Page 1 of 5
               (b)     Default was entered by this Court against each of the two named defendants

       on July 8, 2020 (DE 16 and DE 17), and notice of default was served by mail;

               (c) The named defendant has not sought appropriate relief pursuant to Rule 55(c),

       Fed.R.Civ.P., at any time before this judgment was entered;

               (d) The Court is satisfied that the detailed sworn declarations offered by the

       plaintiffs on the amount of back wages each of the five named plaintiffs is due provide a

       reasonable and substantial basis upon which to determine that each of the plaintiffs is due

       the amount of overtime wages and unpaid wages that the plaintiffs claim in their sworn

       declarations.

       2.      Pursuant to Rule 8(b)(6), Fed.R.Civ.P., the factual averments in plaintiffs’

Complaint filed on March 23, 2020 are deemed admitted since the defendants have not filed any

responsive pleading. DE 1 at 3-14 (¶¶9-39).

       3.      Based upon the foregoing, judgment is entered against defendants Flores Roofing,

LLC and Rodrigo Flores Patino, jointly and severally, and in favor of plaintiffs Audencio

Morales, Rigoberto Morales, Agustin Roblero-Sanchez, Brayan Bravo, and Rodrigo Genaro

Ramos-Chavez as follows:

               (a)     Declaratory judgment and judgment pursuant to Rule 52(a), Fed.R.Civ.P., is

       entered against defendants Flores Roofing, LLC and Rodrigo Flores Patino, jointly and

       severally, and in favor of plaintiffs Audencio Morales, Rigoberto Morales, Agustin

       Roblero-Sanchez, Brayan Bravo, and Rodrigo Genaro Ramos-Chavez for the defendants’

       violation of the Fair Labor Standards Act and the NC Wage and Hour Act from in or about

       August to in or about November 2019, and for the defendants’ failure to pay plaintiffs

       Audencio Morales, Rigoberto Morales, Agustin Roblero-Sanchez, Brayan Bravo, and

       Rodrigo Genaro Ramos-Chavez Robinson Gonzalez-Guevara a/k/a Miguel Romero for the

       following work and wages at the rate required by 29 U.S.C. §207(a)(1) and other promised



                                                2

            Case 5:20-cv-00112-FL Document 22 Filed 09/15/20 Page 2 of 5
wages when due as required by G.S. §95-25.6 for the following plaintiffs:

               (1)    For plaintiff Audencio Morales, at least 570 hours of overtime work

       that plaintiff Audencio Morales performed for the defendants in the 19 workweeks

       in which he worked in on average 70 hours per week when his regular rate of pay

       was $17.14 per hour, an additional 26 days of work for which promised wages for

       plaintiff Audencio Morales were $200/day, and additional promised wages for the

       reimbursement of work-related gas and water use of $6,000;

               (2)    For plaintiff Agustin Roblero-Sanchez, at least 450 hours of

       overtime work that plaintiff Agustin Roblero-Sanchez performed for the defendants

       in the 15 workweeks in which he worked in on average 70 hours per week when his

       regular rate of pay was $17.14 per hour;

               (3)    For plaintiff Rigoberto Morales, at least 570 hours of overtime work

       that plaintiff Rigoberto Morales performed for the defendants in the 19 workweeks

       in which he worked in on average 70 hours per week when his regular rate of pay

       was $17.14 per hour, and an additional 26 days of work for which promised wages

       for plaintiff Rigoberto Morales were $200/day;

               (4)    For plaintiff Brayan Bravo, at least 510 hours of overtime work that

       plaintiff Brayan Bravo performed for the defendants in the 17 workweeks in which

       he worked in on average 70 hours per week when his regular rate of pay was $15.43

       per hour, and an additional 26 days of work for which promised wages for plaintiff

       Brayan Bravo were $180/day;

               (5)    For plaintiff Rodrigo Genaro Ramos-Chavez, at least 390 hours of

       overtime work that plaintiff Rodrigo Genaro Ramos-Chavez performed for the

       defendants in the 13 workweeks in which he worked in on average 70 hours per

       week when his regular rate of pay was $15.43 per hour;



                                         3

   Case 5:20-cv-00112-FL Document 22 Filed 09/15/20 Page 3 of 5
               (b)     Pursuant to 29 U.S.C. §216(b) and N.C.Gen.Stat. §§95-25.22(a)-(a1), the

five plaintiffs are entitled to a judgment against defendants Flores Roofing, LLC and Rodrigo

Flores Patino, jointly and severally, for unpaid overtime wages at the rate required by 29 U.S.C.

§207(a)(1) and other promised wages when due as required by G.S. §95-25.6 in the following

amounts for the following plaintiffs:

                       (1)     For plaintiff Audencio Morales, a total damages award of

               $16,084.90 (this includes unpaid promised wages under the NCWHA of $11,200,

               and unpaid overtime wages of $4,884.90 pursuant to 29 U.S.C. §§ 207(a)(1) and

               216(b) of the FLSA), plus an additional equal amount of $16,084.90 in liquidated

               damages plus interest at 8% per annum for the $11,200 portion of that $16,084.90 in

               unpaid promised wages that are due solely under the NCWA pursuant to

               N.C.Gen.Stat. §§ 95-25.6, 95-25.22(a), 95-25.22(a1), and 24-1. See N.C.Gen.Stat.

               95-25.22(a), and Hamilton v. Memorex Telex Corp., 118 N.C. App. 1, 454 S.E.2d

               278, 286 (1995)(“Hamilton”)(NCWHA only authorizes interest on back wages

               award but not on liquidated damages award).

                       (2)     For plaintiff Agustin Roblero-Sanchez, an award of $3,856.50 for

               17 weeks of unpaid overtime wages, plus an additional equal amount of $3,856.50

               in liquidated damages pursuant to 29 U.S.C. §§ 207(a)(1) and 216(b).

                       (3)     For plaintiff Rigoberto Morales, a total damages award of

               $10,084.90 (which includes $5,200 in unpaid promised wages under the NCWHA,

               and $4,884.90 in unpaid overtime wages under the FLSA), plus an additional equal

               amount of $10,084.90 in liquidated damages plus interest at 8% per annum for the

               $5,200 portion of that $10,084.90 in unpaid promised wages that are due solely

               under the NCWA pursuant to N.C.Gen.Stat. §§ 95-25.6, 95-25.22(a), 95-25.22(a1),

               and 24-1.



                                                4

           Case 5:20-cv-00112-FL Document 22 Filed 09/15/20 Page 4 of 5
                       (4)     For plaintiff Brayan     Bravo, a total damages award of $8,617.20

               (which includes $4,680 for unpaid promised wages and $3,937.20 in unpaid

               overtime wages), plus an additional equal amount of $8,617.20 in liquidated

               damages plus interest at 8% per annum for the $4,680 portion of that $8,617.20 in

               unpaid promised wages that are due solely under the NCWA pursuant to

               N.C.Gen.Stat. §§ 95-25.6, 95-25.22(a), 95-25.22(a1), and 24-1.

                       (5)     For plaintiff Rodrigo Genaro Ramos-Chavez, an award of $3,010.80

               for 13 weeks of unpaid overtime wages, plus an additional equal amount of

               $3,010.80 in liquidated damages pursuant to 29 U.S.C. §§ 207(a)(1) and 216(b).
       4.      Pursuant to 29 U.S.C. §216(b) and Rule 54(d)(1)-(2), Fed.R.Civ.P., the plaintiffs are

entitled to an award of costs and attorney fees upon the plaintiffs' submission of an appropriate bill

of costs and attorney fee petition within the time period required by Rule 54(d)(1)-(2) and the Local

Rules of this Court. The Court will determine the amount of costs and attorney fees to be awarded

against defendants, and in favor of the plaintiffs based upon the Court's review of any such bill of

costs and attorney fee petition and affidavit filed by the plaintiff in a timely manner within 14

days of the date of judgment, pursuant to those factors referred to in Burnley v. Short, 730 F.2d

136, 141 (4th Cir. 1984).

       5.      The Clerk of Court is directed to prepare a judgment in favor of the plaintiffs that is

consistent with this order on plaintiff's motion for default judgment.

       SO ORDERED.
       This the 15th day of September, 2020.



                                       _________________________________________
                                       U.S. DISTRICT COURT JUDGE




                                                  5

            Case 5:20-cv-00112-FL Document 22 Filed 09/15/20 Page 5 of 5
